Citation Nr: 0620205	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  99-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1963 to August 
1965, and from February 1974 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  

In an August 2005 decision, the Board denied an increased 
rating for lateral meniscectomy of the right knee, and 
determined that the requirements for an effective date prior 
to February 26, 1998, for the grant of a separate rating for 
residuals of traumatic arthritis of the right knee had been 
met.  The assigned effective date was June 25, 1996, the date 
of a VA medical report.  

The issues listed on the front page of this decision were 
remanded by the Board in August 2005.  In a September 2005 
rating decision, an earlier effective date of June 25, 1996, 
for the grant of a separate rating for residuals of traumatic 
arthritis of the right knee, was assigned.  


FINDINGS OF FACT

1.  The veteran has mild instability of the right knee.  

2.  The veteran does not have flexion of the right knee 
limited to 30 degrees or the functional equivalent of flexion 
limited to 30 degrees.

3.  The veteran has, at worst, extension of the right knee 
limited to 10 degrees, but he does not have extension limited 
to 15 degrees or the functional equivalent of flexion limited 
to 15 degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for instability of the right knee are not met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  A rating in excess of 10 percent rating for residuals of 
traumatic arthritis of the right knee based on limitation of 
flexion is not warranted.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2005).

3.  A 10 percent rating for residuals of traumatic arthritis 
of the right knee based on limitation of extension is 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Letters dated in December 2002, and later in September 2004 
and September 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Although VCAA notice was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was most recently 
provided to him in December 2005.   

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA letters did not 
provide notice of the type of evidence necessary to establish 
a specific disability rating or effective date should the 
claimant's claim for higher ratings be granted.  However, 
despite inadequate notice on these two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific rating criteria were provided the 
veteran in the statement of the case and supplemental 
statements of the case.  Further, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for a higher initial evaluation for 
instability and flexion, any questions as to the appropriate 
effective date to be assigned is rendered moot.  As to the 
grant in this case, the RO can address any notice 
deficiencies regarding the assignment of effective dates once 
the Board's award is effectuated.

The claimant's service medical records, VA medical treatment 
records, identified private medical records, and Social 
Security Administration records, have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded several VA examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected right knee 
disabilities since the claimant was last examined in October 
2005.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The October 2005 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a July 1967 rating decision, service connection was 
granted for residuals of a right knee injury and a 
noncompensable rating was assigned effective April 1967.  The 
noncompensable rating was assigned under Diagnostic Code 
5257.  

In a September 1968 rating decision, the RO determined that 
there was clear and unmistakable error in the July 1967 
rating decision which rated the right knee disability as 
noncompensable.  The RO assigned a 10 percent rating 
effective April 1967.  The 10 percent rating was assigned 
pursuant to Diagnostic Code 5003-5257.  Thereafter, the 10 
percent rating was confirmed and continued for many years.  
In a September 1995 rating decision, the veteran's service-
connected right knee disability was recharacterized as post-
operative meniscectomy of the right knee.  The 10 percent 
rating was confirmed and continued under Diagnostic Code 
5259.  

On June 25, 1996, the veteran was treated at the Bronx VA 
medical center in New York.  At that time, an x-ray report 
noted that his right knee exhibited narrowing of the knee 
joint space that could represent evidence of early non-
specific arthritis that was most likely degenerative.  (As 
noted below, the Board has determined that this record 
represented a claim for an increased rating based on 
arthritis of the right knee).  

On February 26, 1998, correspondence was received from the 
veteran in which he requested an increased rating for his 
right knee disability.  

In July 1998, the veteran was afforded a VA examination.  The 
veteran reported that in November 1997, he had cortisone 
injected in his right knee.  He also stated that he regularly 
medicated with Naprosyn.  The examiner noted that there were 
no flare-ups or precipitating or alleviating factors.  The 
examiner indicated that the veteran would need a right knee 
brace or corrective shoes.  On examination, there was no 
dislocation or subluxation.  The examiner indicated that the 
veteran's range of motion of the right knee was from zero to 
124 degrees.  There was painful motion.  The pain was in the 
right knee at the end stage of flexion.  There was no 
instability or weakness.  There was some tenderness in the 
right knee on the lateral and posterior aspect.  There was no 
unusual shoe wear or callosities.  There was no ankylosis, 
leg length asymmetry, or inflammatory arthritis.  X-rays 
revealed mild degenerative joint disease.  It was noted that 
x-rays dated June 1996 had previously showed mild 
degenerative joint disease.  The diagnoses were injury to the 
right knee, status post arthrotomy and lateral meniscectomy 
of the right knee, residual post-traumatic arthritis of the 
right knee.  

In an October 1998 rating decision, a separate 10 percent 
rating was assigned for arthritis of the right knee, under 
Diagnostic Code 5020, effective February 26, 1998.  

In March 1999, the veteran testified at a personal hearing 
before a hearing officer.  At that time, the veteran 
indicated that he was taking Motrin and Naprosyn for his 
right knee disability.  He stated that he had pain in his 
knee all of the time and that he was losing strength in his 
right leg, when he stepped.  The veteran also reported that 
he wore a brace at least 4 times per week which seemed to 
help.  The veteran related that his right knee would swell 
and that he could not walk for a long period of time.  The 
veteran indicated that he could not stand nor squat without 
having pain.  The veteran stated that he could stand for 45 
minutes to 1 hour.  

In April 1999, the veteran was afforded another VA 
examination.  The examiner noted that there were no flare-ups 
or precipitating or alleviating factors.  The examiner 
indicated that the veteran would need a right knee brace and 
a cane.  On examination, there was no dislocation.  The 
examiner indicated that the veteran's range of motion of the 
right knee was from zero to 120 degrees.  There was painful 
motion.  The pain was in the right knee at the end stage of 
flexion.  There was no weakness.  There was no anterior 
posterior instability, but there was mild medial lateral 
instability.  McMurray, Lachman, and Drawer testing were all 
negative.  There was some tenderness in the right knee on the 
lateral aspect of the patella.  There was mild patellar 
grinding, but no redness or heat.  There was no ankylosis or 
inflammatory arthritis.  The diagnoses were status post 
lateral meniscectomy of the right knee, mild degenerative 
arthritis, post-traumatic.

In a June 1999 hearing officer determination, separate 10 
percent ratings were assigned for mild lateral instability of 
the right knee under Diagnostic Code 5257, and for arthritis, 
under Diagnostic Code 5010.  An effective date of 
February 26, 1998, was assigned for each rating.  The veteran 
appealed the assigned effective date for the separate 
arthritis rating only.  

VA outpatient records reflected that in June 2001, it was 
noted that the veteran had right knee pain and crepitance.  
October 2001 x-rays showed lateral compartment narrowing.  
April 2001 records noted swelling of the right knee.  In 
November 2002, the veteran's range of motion of the right 
knee was from zero to 110 degrees.  The veteran related that 
he could walk 2-3 miles.  He had no locking or catching of 
the knee, but had some giving way.  There was no crepitus.  
Varus and valgus testing was negative.  Lachman testing was 
1A.  Posterior Drawer test, pivot test, McMurray test, and 
Steinman test were negative.  

In December 2002, the veteran was afforded a VA examination.  
Currently, the veteran reported having pain in his right knee 
to include on walking and climbing stairs.  The veteran 
indicated that he was taking Naprosyn for pain.  There were 
no flare-ups.  The veteran reported that he sometimes used a 
cane.  The veteran was able to walk for 4 blocks, he could 
climb three flights of stairs, could stand for less than 2 
hours, and could not do repeated bending or squatting.  The 
examiner indicated that the veteran's range of motion of the 
right knee was from zero to 116 degrees.  There was painful 
motion.  The pain was in the right knee at the end stage of 
flexion.  There was no ankylosis.  It was noted that prior x-
rays showed degenerative changes in the right knee as well as 
a spur on the posterior aspect of the patella with 
osteoarthritis.  The diagnoses were right knee injury in June 
1964, status post excision of lateral meniscus of the right 
knee in 1970 due to a cyst, early degenerative changes with 
mild chondromalacia patellae of the right knee.  A general 
medical examination repeated the same diagnosis.  

VA medical records showed that in January 2003 records showed 
right knee pain and crepitance.  November 2003 records noted 
that the veteran's range of motion was from 10 to 100 
degrees.  McMurray's testing was negative.  November 2003 x-
rays revealed narrowing of the lateral joint space with mild 
osteoarthritis.  There was no fracture or dislocation.  March 
2005 medical records showed that the veteran ambulated with a 
cane and was unable to reciprocate stairs.  His range of 
motion was zero to 120 degrees.  The knee was stable to 
varus, valgus, and Drawer testing.  Knee pain was noted.  X-
rays of the right knee revealed a tiny osteophyte at the 
posterior aspect of the patella.  

In April 2005, the veteran testified at a personal hearing 
before the undersigned.  He related that he had been using a 
knee brace for years and that he had had severe instability 
for years.  In addition, he stated that he had pain and 
swelling of the right knee.  He related that his right knee 
symptoms had worsened.  

In an August 2005 decision, the Board denied an increased 
rating for lateral meniscectomy of the right knee, and 
determined that the requirements for an effective date prior 
to February 26, 1998, for the grant of a separate rating for 
residuals of traumatic arthritis of the right knee had been 
met.  The assigned effective date was June 25, 1996, the date 
of a VA medical report.  This was implemented in a September 
2005 rating decision.  

In October 2005, the veteran was afforded a VA examination.  
At that time, the veteran complained of pain in the right 
knee which was worse on walking.  The veteran used a cane and 
a right knee brace.  The veteran could negotiate one step.  
He could walk 2-3 blocks with his cane.  He had pain, 
stiffness, mild weakness, swelling, mild instability or 
giving way, no locking, and no fatigability.  Lachman's test 
was 1A positive, pivot shift was negative, Lachman testing 
was negative, posterior Drawer test was negative, and 
McMurray testing was negative.  There was no dislocation or 
subluxation.  The veteran reported that he had pain at the 
beginning of flexion and could not proceed further due to 
pain.  On physical examination, range of motion was from zero 
to 94 degrees.  It was noted that extension was full.  
However, the examiner noted that when range of motion testing 
of the right knee was repeated, there was an additional 15 
degrees of limitation.  Thus, flexion was limited to 79 
degrees.  There was pain on motion.  Pain was 6 out of a 
scale of 1-10, 10 being worst.  There was no ankylosis.  
There was a mild increase in the lack of endurance and 
weakness.  There was no increase in fatigue.  Pain had the 
major functional impact.  There was no increase in 
incoordination.  There was edema and effusion.  There was 
mild instability.  There was tenderness on the lateral aspect 
of the knee and also on the head of the fibula and 
retropatella.  Weight-bearing was limited with a cane.  The 
veteran had an antalgic gait.  Prior x-ray findings were 
indicated.  The diagnoses were right knee trauma in 1965 with 
exostosis over the right fibula head, status post excision of 
the lateral meniscus in October 1970, residual mild to 
moderate post-traumatic degenerative changes with chronic 
synovitis.  

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257, as 
was done in this case.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).


Entitlement to an Initial Rating in Excess of 10 percent for
Instability of the Right Knee

Although the veteran maintains that he has had severe 
instability for years, the Board finds the objective medical 
evidence to be more persuasive and credible than the 
veteran's statements.  The medical reports are uniformly 
consistent including the veteran's report of mild instability 
contained therein although he stated in his hearing that the 
instability had been severe.  The medical reports show that 
the veteran has mild instability, but no more than mild 
instability.  The veteran has been repeatedly examined and 
tested using various stability tests in order to assess if 
the level of severity of his instability is more than mild.  
It is not.  Further, he has never demonstrated subluxation of 
the right knee.  Accordingly, a rating in excess of 10 
percent based instability or subluxation is not warranted.  



Entitlement to an Initial Rating in Excess of 10 percent for 
Residuals of Traumatic Arthritis of the Right Knee.

The veteran does not meet the criteria for a 20 percent 
rating for limitation of flexion as his flexion is not 
limited to 30 degrees.  Further, the veteran does not have 
the functional equivalent of flexion limited to 30 degrees.  
The directives of Deluca have been considered.  The Board 
recognizes that over the years, the veteran's limitation of 
motion on flexion has decreased.  However, he has never met 
the criteria for a 30 percent rating.  The veteran 
demonstrates some of the DeLuca criteria and his additional 
limitations are being taken into consideration, however, even 
with additional limitation due to pain, weakness, 
coordination, endurance, and other factors, the right knee 
flexion has continued to be well beyond 30 degrees, despite 
the additional limitations.  At worse, flexion, with these 
factors considered, was limited to 79 degrees.  

The Board notes, however, that VA outpatient records showed 
that the veteran has had extension limited to 10 degrees at 
least on one occasion, and has had pain on motion.  As such, 
a separate 10 percent rating is warranted for limitation of 
extension to 10 degrees, with pain.  However, the veteran 
does not meet the criteria for a 20 percent rating for 
limitation of extension as extension is not limited to 15 
degrees.  Further, the veteran does not have the functional 
equivalent of extension limited to 15 degrees.  The 
directives of Deluca have been considered, but the examiner 
indicated that further right knee limitation on extension, 
based on those directives was not shown.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for instability of the right knee and/or 
for limitation of flexion of the right knee.  However, the 
evidence supports a separate 10 percent rating for limitation 
of extension of the right knee.  


ORDER


An initial rating in excess of 10 percent for instability of 
the right knee is denied.  

An initial rating in excess of 10 percent for residuals of 
traumatic arthritis of the right knee based on limitation of 
flexion, is denied.  

A separate 10 percent rating for residuals of traumatic 
arthritis of the right knee based on limitation of extension 
of the right knee, is granted subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


